         Case 18-36305 Document 22 Filed in TXSB on 12/28/18 Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


In Re: Noe Vela                                  §                Case No. 18-36305-H3-15
       Debtor                                    §                Chapter 13
                                                 §
                                                 §


             NOTICE OF DEBTOR(S)' INTENTION TO STRIP YOUR LIEN

Notice to:      Bradford Park HOA

Regarding:     Your lien that is alleged to be secured by the following real property:
               19322 Mission Cove Lane, Richmond, TX 77469

Priority of the
Lien that Will
be Stripped:    Second

Noe Vela propose a chapter 13 plan that terminates your lien secured by the property located at
19322 Mission Cove Lane, Richmond, TX 77469. The proposed plan alleges that the value of
the property is less than the amount owed on all liens that are senior in priority to your lien.

You must file any objection to the termination of your lien within 28 days of the date of this
notice. If you fail to do so, the Bankruptcy Court may approve the plan without further notice. If
you do object, you must appear at the hearing on confirmation of the proposed plan. The hearing
is scheduled for 2/12/2019 at 9:00 A.M. at the United States Courthouse, 515 Rusk St. Houston,
TX 77002 Courtroom 401.

You are urged to review the entire plan. The provision of the plan that would terminate your lien
is set forth below:

C. The following table sets forth the treatment of certain classes of secured creditors holding a
claim secured only by a security interest in real property that is the debtor(s)' principal residence.
The Debtor alleges that the total amount of debt secured by liens that are senior in priority to the
lien held by Bradford Park HOA exceeds the total value of the principal residence. Accordingly,
the claim will be paid distributions only as an unsecured claim.

Upon the debtor(s) completion of all payments set forth in this plan, the holder of the lien is
required to execute a full and unequivocal release of its liens, encumbrances and security
interests secured by the principal residence and to provide a copy of the release to the debtor(s)
and their counsel. Notwithstanding the foregoing, the holder of a lien that secures post-petition
homeowners' association fees and assessments will be allowed to retain its lien, but only to
secure (i) post-petition assessments; and (ii) other post-petition amounts, such as legal fees, if
such other post-petition amounts are (x) incurred with respect to post-petition fees and
         Case 18-36305 Document 22 Filed in TXSB on 12/28/18 Page 2 of 3



assessments; and (y) approved by the Court, if incurred during the pendency of the bankruptcy
case.

Name of Holder of Lien to which
this provision applies                Bradford Park HOA

Address of Principal Residence        19322 Mission Cove Lane, Richmond, TX
                                      77469
Debtor(s)' Stated      Value     of
                                            $110,000.00
Principal Residence

Description of all Liens Senior in    Estimated Amount
Priority (List Holder and Priority)   Owed on This Lien
Ocwen Loan                            $115,551.00
Ocwen Loan / Arrears                  $977.00
Trojan Capital Investments            $33,000.00
     Total Owed-- All Senior Liens $149,528.00


This paragraph 4C will only be effective if the debtor(s) do each of the following:

1.      Mail a “Lien Stripping Notice”, in the form set forth on the Court's website, to the holder
of the lien that is governed by this paragraph 4C. The Lien Stripping Notice must be mailed in a
separate envelope from any other document.

2.      File a certificate of service reflecting that the Lien Stripping Notice was mailed by both
certified mail, return receipt requested and by regular US mail to the holder of the lien at all of
the following addresses, with the mailings occurring not later than 30 days prior to the hearing on
this plan:

           o The address for notices shown on any proof of claim filed by the holder.

           o Any attorney representing the holder who has filed a request for notice in this
             bankruptcy case.

           o If no address for notices is given on a proof of claim filed by the holder, on the
             last known address of the holder.

If the holder did not file a proof of claim, service must be in accordance with FED. R. BANKR. P.
7004.
        Case 18-36305 Document 22 Filed in TXSB on 12/28/18 Page 3 of 3




                                CERTIFICATE OF SERVICE

       On 12/28/2018, a copy of this Notice of Debtor(s) Intention to Strip Your Lien was sent
by both certified mail, return receipt requested, and by regular US mail to each of the following:

Bradford Park HOA
c/o Spectrum Management
16690 Park Row Drive
Houston, TX 77084




Date: December 28, 2018                             Respectfully Submitted,
                                                    /s/ Kyle Kenneth Payne
                                                    Kyle Kenneth Payne
                                                    SBN: 24083637

                                                    Payne & Associates, PLLC
                                                    5225 Katy Freeway, Suite 505
                                                    Houston, Texas 77007
                                                    (713) 228-0200 Phone
                                                    (713) 228-0201 Fax




Noe Vela
19322 Mission Cove Lane
Richmond, TX 77469


William E. Heitkamp
Chapter 13 Trustee
9821 Katy Freeway, Suite 590


United States Trustee
515 Rusk Street, Suite 3516
Houston, TX 77002
